Citation Nr: 9925164	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-34 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back condition


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1983.  

The veteran was first denied service connection for a low 
back condition by an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran submitted what could be 
construed as a notice of disagreement with that decision in 
December 1996.  Following the issuance of a statement of the 
case in April 1997, the veteran timely submitted his appeal.  
Within one year of the October 1996 rating action, in August 
1997, he requested an RO hearing in connection with the 
denial of service connection for a back disorder.  

In the course of his appeal to the Board, the veteran was 
afforded an RO personal hearing in March 1998.  The hearing 
officer's decision denying the appeal is contained in the 
September 1998 supplemental statement of the case.  


REMAND

The veteran contends, in effect, that he strained his back 
while unloading a truck in service in 1980, and that he has 
experienced intermittent, recurrent low back pain which has 
increased in severity over the years up to the present.  Yet, 
he reports that he did not injure his back subsequent to that 
initial strain in 1980.  He contends that the ongoing nature 
of the back condition warrants its service connection.  

The veteran's representative in an April 1999 Written Brief 
Presentation argued that the veteran has presented a well-
grounded claim and is therefore entitled to assistance in 
development of his claim, pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board agrees.  

Service medical records show that the veteran was treated for 
low back pain in June 1980.  The examiner found mild spasm of 
the paraspinal muscles, assessed lumbosacral strain, and 
prescribed Parafon Forte, moist heat, a firm bed, and light 
duty.  The veteran was medically followed in June and July, 
1980, for the condition.  

Service medical records show that the veteran was again 
treated in service in June 1982 for low back muscle strain, 
reportedly with pain following playing football and lifting 
heavy objects.  A resolving muscle strain was assessed.  

The veteran's service separation examination in November 1983 
was negative for a low back condition.  

A September 1996 VA computerized tomography (CT) scan of the 
lumbar spine revealed a congenitally narrow canal with 
bulging disc and excessive epidural fat posteriorly causing 
spinal stenosis from L2-L3, L4-L5, and L5-S1, with no 
evidence of herniated nucleus pulposus.  

The veteran underwent a VA examination for compensation 
purposes in September 1996, wherein the veteran's history was 
noted of a back problem due to physical labor in 1980, with 
physician therapy in 1980 and 1981 in service, and no history 
of back injury since that time.  The veteran reported a 
history of intermittent low back pain, with difficulty in 
forward bending and lifting more than 22 to 30 pounds.  The 
veteran had limited range of motion with mild pain in the low 
back at the end of ranges of motion.  The veteran's 
congenital narrowing of the lumbosacral canal, as shown on CT 
scan, was noted.  Also noted were recent essentially normal 
x-rays of the lumbosacral spine.  There were no findings 
suggestive of radiculopathy.  The examiner diagnosed mild 
spasm of the paralumbar muscles.  The examiner concluded that 
the veteran had chronic low back pain since 1980.  

VA outpatient treatment records in 1996 and 1997 include 
treatment for assessed lumbar strain or chronic low back 
pain.  In an April 1997 treatment, the examiner's impression 
was of a ruptured disk and a congenitally narrow spine.  In a 
November 1997 treatment, the veteran complained of occasional 
radiculopathy down the left leg.  At several treatments the 
veteran reported low back pain since injury in service.  

The veteran has consistently contended that he has suffered 
from ongoing, recurrent low back pain since a low back strain 
in 1980, and that contention is supported by service medical 
records showing treatment for that strain and for a repeated 
strain in service in 1982.  There is no evidence 
contradicting the veteran's contentions within the claims 
file.  The VA medical examiner in September 1996 found the 
veteran to suffer from chronic low back pain since service, 
apparently based on the veteran's contentions.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).  In the present case, 
the veteran's evidentiary assertions as to continuity of his 
symptoms since service are within his competence, and hence 
must be accepted as true for purposes of determining whether 
his claim is well-grounded.  The VA physician has relied upon 
those statements of ongoing symptoms to arrive at the 
conclusion that the veteran's low back condition has 
continued since service.  The examiner's conclusion and the 
veteran's statements on which it is based are supported and 
not contradicted by the medical evidence of record.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that an assessment based solely on 
a factually contradicted history provided by the veteran is 
of no probative value.  Reonal v. Brown, 5 Vet. App 458 
(1993).  The Court has also held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  However, the September 1996 VA 
examiner's conclusion - that the veteran has suffered from 
chronic low back pain since service - is not shown by the 
record to be based on factually contradicted statements by 
the veteran, and the conclusion is enhanced by the examiner's 
medical examination and medical judgment.  Hence that medical 
conclusion cannot be rejected as having no probative value or 
as not meriting the value to be accorded medical evidence.  
Reonal; Justus.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Tidwell v. West, 11 Vet. App. 242 
(1998).  

Submission of a well-grounded claim creates a duty for the VA 
to verify or discount the evidence presented; the Board may 
not simply reject medical opinions presented, though they may 
be equivocal, by using its own judgment.  A duty is thus 
created, even with such equivocal medical evidence, to seek 
clarifying medical evidence.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

The duty to assist includes the duty to request information 
which may be pertinent to the claim and to develop pertinent 
facts by conducting a thorough medical examination.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Where the medical record is insufficient and the claim is 
well-grounded, fulfillment of the statutory duty to assist 
also requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet. App. 127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the limited medical history presented by 
the record, in part due to the absence of private post-
service treatment records which the veteran has been 
unsuccessful in obtaining, some further attempt should be 
made to obtain post-service private medical records, as well 
as any records of VA treatment for the low back condition not 
yet obtained.  

Thereafter, an additional VA examination should be requested, 
in particular for an opinion as to the likelihood of a 
service-related etiology of the veteran's low back condition, 
based on all the evidence of record, including all new 
evidence obtained.  The Board notes, in this regard, that the 
September 1996 VA examiner did not benefit from a review of 
the claims file.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following:

1.  The RO should appropriately contact 
the appellant and request that he 
identify all sources of medical treatment 
received for his low back condition since 
separation from service, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims file.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, and etiology 
of any low back condition.  The examiner 
must review the claims file and this 
remand prior to the examination.  For 
any current low back condition, the 
examiner should specifically state 
whether it is as likely as not that the 
low back condition developed during 
service.  All findings and opinions 
should be explained in detail.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review in connection with the 
examination.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
low back condition.  If the determination 
remains to any extent adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  




